         Case 1:17-cv-00124-LLS Document 166 Filed 03/17/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION and                      Case No. 1:17-cv-00124-LLS
 THE PEOPLE OF THE STATE OF NEW
 YORK, by LETITIA JAMES, Attorney
 General of the State of New York,
                       Plaintiffs,
                       v.
 QUINCY BIOSCIENCE HOLDING
 COMPANY, INC., a corporation;
 QUINCY BIOSCIENCE, LLC, a limited
 liability company;
 PREVAGEN, INC., a corporation
 d/b/a/ SUGAR RIVER SUPPLEMENTS;
 QUINCY BIOSCIENCE
 MANUFACTURING, LLC, a limited
 liability company; and
 MARK UNDERWOOD, individually and as
 an officer of QUINCY BIOSCIENCE
 HOLDING COMPANY, INC., QUINCY
 BIOSCIENCE, LLC, and PREVAGEN,
 INC.,
                       Defendants.

            [PROPOSED] STIPULATED ORDER TO EXTEND DEADLINES

       WHEREAS Plaintiffs, the Federal Trade Commission and the People of the State of New

York by Letitia James, Attorney General of the State of New York (“Plaintiffs”), and Defendants

Quincy Bioscience Holding Company, Inc., Quincy Bioscience, LLC, Prevagen Inc., Quincy

Bioscience Manufacturing, LLC, and Mark Underwood (collectively, “Defendants”) (Plaintiffs

and Defendants, collectively, “Parties”) have conferred with respect to the deadlines for expert
         Case 1:17-cv-00124-LLS Document 166 Filed 03/17/21 Page 2 of 4




discovery set forth in the Stipulated Scheduling Order for Fact and Expert Discovery (ECF No.

154);

        WHEREAS the Stipulated Scheduling Order for Fact and Expert Discovery provides

deadlines for the parties to exchange affirmative and rebuttal expert reports and to complete expert

discovery;

        WHEREAS Plaintiffs need additional time to exchange initial expert reports due to the

schedules of Plaintiffs’ experts; and

        WHEREAS there have been five prior extensions of various case deadlines in this matter,

which this Court has granted in Orders dated March 6, 2017 (to allow Defendants to file a Motion

to Dismiss), March 20, 2020 (to allow Defendants to complete document production), June 8, 2020

(to provide for conducting depositions remotely in light of the COVID-19 pandemic), September

16, 2020 (to allow the Parties to continue to meet and confer on any Rule 30(b)(6) depositions of

Plaintiffs and to extend the deadline for such depositions), and October 13, 2020 (to allow

Plaintiffs to file letter-motions requesting a pre-motion discovery conference seeking protective

orders in response to Defendant’s Revised Rule 30(b)(6) Notices of Deposition to Plaintiffs).

        IT IS HEREBY STIPULATED AND AGREED between and among the Parties, by and

through their undersigned counsel, as follows:

        1.     Expert Reports and Depositions: The Parties will exchange affirmative expert

reports no later than April 22, 2021. The Parties will exchange rebuttal expert reports no later than
          Case 1:17-cv-00124-LLS Document 166 Filed 03/17/21 Page 3 of 4




June 24, 2021. The Parties will complete expert discovery, including expert depositions, by

August 31, 2021.

         2.   Status Conference: The Status Conference currently set for July 23, 2021 at 12:30

p.m. is adjourned to September ____, 2021 at   p.m.

SO STIPULATED:

Dated:        New York, New York
              March 17, 2021

FEDERAL TRADE COMMISSION                   PEOPLE OF THE STATE OF NEW YORK
                                           BY LETITIA JAMES


 /s/ Annette Soberats                      LETITIA JAMES
 MICHELLE RUSK                             Attorney General of the State of New York
 ANNETTE SOBERATS
 EDWARD GLENNON                            By: /s/ Kate Matuschak_______
 Federal Trade Commission                  JANE M. AZIA
 600 Pennsylvania Avenue, NW               Bureau Chief
 Washington, D.C. 20850                    KATE MATUSCHAK
 202-326-3148, mrusk@ftc.gov               Assistant Attorney General
 202-326-2921, asoberats@ftc.gov           STEPHEN MINDELL
 202-326-3126, eglennon@ftc.gov            Special Assistant Attorney General
 202-326-3259 (facsimile)                  Consumer Frauds and Protection Bureau
                                           28 Liberty Street
 Attorneys for Plaintiff                   New York, NY 10005
 FEDERAL TRADE COMMISSION                  Tel: (212) 416-6189; Fax: (212) 416-6003
                                           Email: kate.matuschak@ag.ny.gov
       Case 1:17-cv-00124-LLS Document 166 Filed 03/17/21 Page 4 of 4




FOR KELLEY DRYE                        FOR COZEN O’CONNOR


 /s/ Geoffrey W. Castello___________     /s/ Michael B. De Leeuw____________
Geoffrey W. Castello, III.              Michael B. de Leeuw
Glenn T. Graham                         Tamar S. Wise
Jaclyn M. Metzinger                     Cozen O’Connor
Kelley Drye & Warren LLP                3 World Trade Center—55th Floor
3 World Trade Center                    175 Greenwich Street
175 Greenwich Street                    New York, NY 10007
New York, NY 10007                      (212) 908-1331
(212) 808-7800                          mdeleeuw@cozen.com
gcastello@kelleydrye.com                twise@cozen.com
ggraham@kelleydrye.com
jmetzinger@kelleydrye.com               Attorneys for Defendant
                                        Mark Underwood
Attorneys for Defendants
Quincy Bioscience Holding Co., Inc.,
Quincy Bioscience, LLC,
Prevagen Inc., and
Quincy Bioscience Manufacturing, LLC




SO ORDERED, this _________ day of

________________, 2021,



___________________________
LOUIS STANTON
UNITED STATES DISTRICT JUDGE
